Citation Nr: 1410166	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-35 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for low back strain with degenerative disc disease (lower spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284  (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v.  Brown, 6 Vet. App. 377, 381  (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2013).

The most recent VA examination was conducted in April 2010.  VA treatment reports dated subsequent to that examination reflect back complaints, including of increased symptomatology.  The medical evidence currently of record does not provide sufficient detail to determine the severity of the Veteran's service-connected disability under the applicable rating criteria.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected lower spine disability.  38 C.F.R. § 3.159(c)(4)(i); See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).  

A December 2010 treatment note indicates that the Veteran reported that he was receiving treatment for his new symptoms from a chiropractor.  In the Veteran's August 2010 statement, he identified relevant medical records from a private chiropractor.  The Veteran stated that this chiropractor had taken recent x-rays that could show the current condition of the Veteran's lower spine disability.  There is no indication that the RO has attempted to obtain these records.  Therefore, the records must be requested upon remand.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(c)(1).  

The claims file should also be updated to include VA treatment records compiled since January 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Omaha VA Medical Center (VAMC), and all associated outpatient clinics, and obtain treatment records for the Veteran from January 21, 2011 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining the appropriate authorization, contact Dr. G., who is identified in the Veteran's August 2010 letter, and request all records related to the Veteran.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After accomplishing the above, schedule the Veteran for a VA spine examination with an appropriate medical professional to determine the current severity of his service-connected lower spine disability.  The VA claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Specifically, the VA examiner should address the following:

a) Provide range of motion and repetitive motion findings in degrees for the thoracolumbar spine.  A goniometer should be used in conjunction with range of motion testing.  

b) State whether there is objective evidence of pain on range of motion and after repetitive motion testing.  If so, provide the degrees at which pain begins and ends.  

c) State whether the lower spine exhibits weakened movement, excess fatigability, or incoordination.  

d) Provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the lower spine is used repeatedly over a period of time.  If so, provide the degree of additional range of motion loss due to pain on use or during flare-ups.  

e) State whether the Veteran's service-connected lower spine disability is manifested by any neurological impairment, and if so, which nerves are involved, and the extent of the impairment.  

f) Discuss whether the Veteran's lower spine disability is productive of any additional functional impairment.

g) State what impact, if any, the Veteran's lower spine disability has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10.  

4. Thereafter, the RO must readjudicate the claim on appeal (entitlement to a disability rating in excess of 10 percent for a lower spine disability).  If the benefit sought on appeal remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


